HAZEL, District Judge.
The merchandise, which consists of dyed silk in skeins, was classified by the collector and assessed with duty as “silk organzine,” at 30 per cent., under paragraph 385 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule L, 30 Stat. 185 [U. S. Comp. St. 1901, p. 1668]), and] the Board of General Appraisers affirmed such classification. The petitioner contends that the merchandise should be free of duty under section 2, Free List, par. 661, 30 Stat. 201 (U. S. Comp. St. 1901, p. 1688), as “silk waste.”
Although additional testimony was taken in this court concerning the trade meaning of the phrase “silk waste,” yet I am satisfied, as was the Board, that the goods became damaged, probably in the process of dyeing, and known to the trade as damaged or cut skeins, but not as silk waste. The use to which the merchandise is put in its damaged condition does not destroy its character or identity as or-ganzine. The Board in its decision says:
“We know of no reason ior excluding tbis article, which retains its character and identity as organzine, from the denominative provision therefor in paragraph 385, which could not with equal propriety be urged to change the classification of any article, if such article when imported is damaged or imperfect. In some instances silk fabrics are imported in a damaged or imperfect condition, but they are nevertheless classified under the provision m paragraph 387 for woven silk fabrics; and the same is true of embroideries which are in a damaged or imperfect condition, but which are classified as embroideries.”
A number of adjudications are cited in support of this view. The importer contends that such decisions are inapplicable to the facts of this case, but I think they support the proposition that organzine which is damaged in dyeing is still subject to classification as organzine.
Hence it follows that the article was properly assessed for duty,'and the decision of the Board is affirmed.